PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/642,432
Filing Date: 19 Oct 2012
Appellant(s): Oliver et al.



__________________
Michael R. Brew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 9/25/2020 from which the appeal is taken have been modified by the Advisory Action dated 12/03/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 18, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oikawa et al. (US 2011/0097234) in view of Nunes (US 3,871925).
Regarding claim 1, Oikawa et al. teaches a method of manufacturing ferritic-austenitic stainless steels, comprising the steps of heat treating at a temperature of 900-1100°C, followed by water cooling, wherein the austenite phase proportion is 40-70% with the remaining structure being ferrite, which overlaps with the instantly claimed range, and the calculated Md30 temperature is 80°C or less, which overlaps with the instantly claimed range. (Abstract, [0001], [0091], [0100]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Oikawa et al. teaches a specific example wherein the heating temperature is 1000°C, the austenite phase proportion is 59%, and the calculated Md30 temperature is 20.4°C, which satisfies the instantly claimed ranges. (Tables 2 and 5: Steel 7).
Although Oikawa et al. teaches calculating the Md30 temperature using a formula (Abstract), Oikawa et al. does not explicitly teach measuring the Md30 temperature by determining the temperature at which 0.30% true strain yields a 50% transformation of the austenite to martensite.
However, Nunes teaches that the Md30 may be measured via tensile tests by determining the temperature at which a true strain of 0.30% produces a 50% martensite transformation. (col. 3 ln. 48-64).
d30 values of the stainless steels of Oikawa et al. via tensile tests by determining the temperature at which a true train of 0.30% produces a 50% martensite transformation, as taught by Nunes, to determine the true Md30 temperature. One of ordinary skill in the art at the time of the invention would have expected the measured Md30 temperature to be the same or close to the calculated Md30 values of Oikawa et al. (e.g., 80°C or less, or 20.4°C). 
Furthermore, one of ordinary skill in the art would expect the measured Md30 temperature to be the same or overlapping with the instantly claimed range, as Oikawa et al. modified by Nunes teaches the same materials processed in a substantially identical manner, as discussed above. Note that Oikawa et al. modified by Nunes teaches a composition comprising 0.06% or less C, 0.10-0.25% N, 0.1-1.5% Si,  2.0-4.0% Mn, 19.0-23.0% Cr,  1.0-4.0% Ni, 0.1-3.0% Cu, and 1.0% or less Mo, which overlaps with examples in Table 1 of the instant specification. (Oikawa et al., Abstract). Oikawa et al. modified by Nunes also teaches the same processing steps, including heat treating at a temperature of 900-1100°C, followed by water cooling, and also teaches a substantially overlapping microstructure wherein the austenite phase proportion is 40-70% with the remainder being ferrite, as discussed above. (Oikawa et al., Abstract, [0001], [0091], [0100]). Furthermore, one of ordinary skill in the art would have expected the TRIP effect to be utilized as Oikawa et al. modified by Nunes teaches the same materials and a substantially identical process, as discussed above. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Similarly, although Oikawa et al. modified by Nunes does not explicitly teach that its ferritic-stainless steel has an elongation value from 39-47%, one of ordinary skill in the art at the time of the invention would expect Oikawa et al. modified by Nunes to have the same or overlapping elongation prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding the steps of selecting from one or more stainless steels having 45-75% austenite and an Md30 temperature of 0-50°C and an elongation value from 39% to 47%, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a stainless steel that meet these criteria, as Oikawa et al. modified by Nunes teaches steels that overlap or satisfy the claimed austenite and Md30 temperature, such as Steel 7 as shown in Tables 2 and 5 of Oikawa et al., which has 59% austenite and a calculated Md30 of 20.4°C, and as discussed above, one of ordinary skill in the art at the time of the invention would expect Oikawa et al. modified by Nunes to have the same or overlapping measured Md30 and elongation value. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). 
Regarding claim 3, Oikawa et al. modified by Nunes teaches wherein the heat treatment is a solubilization heat treatment (i.e. solution annealing). (Oikawa et al., [0100]).
Regarding claim 18, Oikawa et al. modified by Nunes teaches a solution annealing at a temperature of 900-1100°, and a calculated Md30 of 80°C or less, which overlaps with the instantly claimed ranges. (Oikawa et al., Abstract, [0091]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art at the time of the invention would have expected the measured Md30 temperature to be the same or close to the calculated Md30 values of Oikawa et al. (e.g., 80°C or less).
d30 temperature to be the same or overlapping with the instantly claimed range, as Oikawa et al. modified by Nunes teaches the same materials processed in a substantially identical manner, as discussed above.  In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claims 20 and 21, Oikawa et al. modified by Nunes teaches determining the Nohara Md30 temperature of each stainless steel using the instantly claimed expression. (Oikawa et al., Abstract, Table 2). Oikawa et al. modified by Nunes teaches wherein the Nohara Md30 is 80°C or less, which overlaps with the instantly claimed range, and a specific example wherein the calculated Nohara Md30 temperature is 20.4°C, which satisfies the instantly claimed ranges. (Tables 2 and 5: Steel 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the step of selecting from the one or more stainless steels , the stainless steel with a Nohara Md30 temperature of -24 - 37°C, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a stainless steel that these criteria, as Oikawa et al. modified by Nunes teaches steels that overlap or satisfy the claimed Nohara Md30 temperature, such as Steel 7 as shown in Tables 2 Oikawa et al., which has a calculated Nohara Md30 of 20.4°C. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I).
Regarding claims 22-23, Oikawa et al. modified by Nunes is silent as to the composition of the austenitic phase. 
However, Oikawa et al. modified by Nunes teaches the same materials processed in a substantially identical manner, as discussed above. Note that Oikawa et al. modified by Nunes teaches a 
Thus, one of ordinary skill in the art would expect the ferritic-austenitic stainless steel of Oikawa et al. modified by Nunes to have an austenitic phase composition that is the same or overlapping that recited in claims 22-23. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oikawa et al. (US 2011/0097234).
Regarding claims 14 and 15, Oikawa et al. teaches a method comprising solubilization heat treating (i.e. solution annealing) a stainless steel wherein the austenite phase proportion is 40-70, and the Nohara Md30 temperature calculated with the same expression as instantly claimed is 80°C or less, which overlaps with the instantly claimed range. (Abstract, [0091], [0100]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Oikawa et al. teaches a specific example wherein the austenite phase proportion is 59%, and the calculated Md30 temperature is 20.4°C, which satisfies the instantly claimed ranges. (Tables 2 and 5: Steel 7). Furthermore, one of ordinary skill in the art would have expected the TRIP effect to be tuned as Oikawa et al. teaches the same materials and a substantially identical process prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Similarly, although Oikawa et al. does not explicitly teach that its ferritic-stainless steel has an elongation value from 39-47%, one of ordinary skill in the art at the time of the invention would expect Oikawa et al. to have the same or overlapping elongation value, as Oikawa et al. teaches the same materials processed in a substantially identical manner, as discussed in the paragraph above. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Oikawa et al. teaches that the austenite phase proportions is measured and Md30 temperatures of its stainless steels are calculated. (Oikawa et al., Table 5).
Regarding the step of selecting a stainless steel having a Nohara Md30 temperature of -24 - 37°C, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a stainless steel that meet this criteria, as Oikawa et al. teaches steels that overlap or satisfy the claimed Nohara Md30 temperature, such as Steel 7 as shown in Tables 2 and 5 of Oikawa et al., which has a calculated Nohara Md30 of 20.4°C. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 22-23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of the limitations recited in claims 22-23, such as “from about 0.05% C to about 0.09% C” are unclear.
(2) Response to Argument
Appellant argues that Oikawa does not disclose straining to 0.30 true strain within the temperature range 0-50°C, yielding 50% transformation of the austenite phase to martensite phase in order to utilize TRIP and hence a measured Md30 of 0-50°C, and as a result, does not disclose selecting the stainless steel with a measured Md30 of 0-50°C. Appellant argues that Oikawa also does not disclose selecting a stainless steel with an elongation value from 39-47%. Appellant argues that the stainless steel of Oikawa requires vanadium, and is thus different from the recited methods, and thus, the measured Md30 values would also be different. Appellant argues that Oikawa modified would not arrive at the claimed measured values, and notes that Table 3 of the present specification shows that calculated values for most of the examples are different from the measured Md30 values. Appellant argues that since Oikawa modified by Nunes does not teach selection of stainless steels having an austenite phase with the compositions described in Table 2 of the present specification, the measured Md30 values and elongation values would necessarily be different. Further, Appellant argues that since Nunes is directed to austenitic steel, one of ordinary skill in the art would not combine Nunes’ 
In response, Examiner notes that while Oikawa does not teach measuring the Md30 as recited in claim 1, Oikawa modified by Nunes, as detailed in the rejections above, teaches measuring the Md30 as recited, as discussed in the 35 U.S.C. 103 rejections in the Office Action dated 9/25/2020.
In response to Appellant’s arguments regarding the elongation values, Examiner notes that Oikawa does not explicitly teach the claimed elongation values. However, as Oikawa teaches the same materials processed in a substantially identical manner, as discussed above, one of ordinary skill in the art at the time of the invention would expect the steel of Oikawa to have the instantly claimed elongation values. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
In response to Appellant's argument that vanadium is essential to the steel of Oikawa and is thus different from the recited methods, Examiner notes that the composition of the instant claims contain the open ended transitional phrase "includes." Furthermore, Examiner notes that Appellant's argument that the Md30 value of Oikawa would be different due to the inclusion of vanadium amounts to mere speculation or opinion and is not substantiated by evidence. In addition, Oikawa teaches the same Nohara Md30 expression as that recited in claims 14 and 15, which does not include V (Abstract, [0091], [0100]). Thus, in the absence of further evidence, one of ordinary skill in the art would not expect V to impact the Md30 temperature.
	In response to Appellant’s argument that Oikawa modified by Nunes does not teach the recited austenitic phase composition, and would thus result in different measured Md30 values and elongation values, Examiner notes that one of ordinary skill in the art would expect the ferritic-austenitic stainless steel of Oikawa et al. modified by Nunes to have an austenitic phase composition that is the same or 
In response to Appellant’s arguments regarding Nunes, Examiner notes that Nunes is relied upon for its teaching that the Md30 may be measured via tensile tests by determining the temperature at which a true strain of 0.30% produces a 50% martensite transformation. (See col. 3 ln. 48-64). One of ordinary skill would recognize that such a measurement is applicable to both austenitic and duplex stainless steel, as Md30 is defined as the temperature at which a true strain of 0.30% produces a 50% martensite transformation, as noted in paragraph [0010] of the instant PG-Pub. It would have been obvious to one of ordinary skill in the art to have measured the Md30 values of the stainless steels of Oikawa via tensile tests by determining the temperature at which a true strain of 0.30% produces a 50% martensite transformation, as taught by Nunes, with a reasonable expectation of success.
Regarding Appellant’s arguments that the measured Md30 would be different from the calculated Md30, Examiner notes that Oikawa teaches its steels have a calculated Md30 of 80 or less, which is consistent with Appellant’s example steels in Fig. 3b, which were calculated using the same formula. (Abstract). Note that these same example steels were measured to have Md30 values within the instantly claimed range. Thus, one of ordinary skill in the art would expect also expect the steels of Oikawa to have measured Md30 values that are the same or overlapping with the instantly claimed ranges. Alternatively, one of ordinary skill in the art would expect the steels of Oikawa to have the instantly claimed Md30 values, as Oikawa teaches the same materials processed in a substantially identical manner.

In response, Examiner notes that Oikawa teaches the very same expression and is thus determining the Md30 as recited in claim 14. (Abstract). Furthermore, although Oikawa et al. does not explicitly teach that its ferritic-stainless steel has an elongation value from 39-47%, one of ordinary skill in the art at the time of the invention would expect Oikawa et al. to have the same or overlapping elongation value, as Oikawa et al. teaches the same materials processed in a substantially identical manner, as discussed in the paragraph above. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal